MEMORANDUM OPINION
                                       No. 04-11-00419-CV

                                       Caryn D’Ann LANE,
                                            Appellant

                                                 v.

                                       Darryl Gregg LANE,
                                             Appellee

                      From the County Court at Law, Val Verde County, Texas
                                      Trial Court No. 2,795
                          Honorable Sergio J. Gonzalez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 20, 2011

DISMISSED

           Appellant filed a motion to dismiss this appeal, which is granted, and the appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                                      PER CURIAM